 


110 HR 456 IH: Small Business Paperwork Relief Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 456 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 44 of the United States Code, to provide for the suspension of fines under certain circumstances for first-time paperwork violations by small business concerns. 
 
 
1.Short titleThis Act may be cited as the Small Business Paperwork Relief Act. 
2.Suspension of fines for first-time paperwork violations by small business concernsSection 3506 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), is amended by adding at the end the following: 
 
(j)Small businesses 
(1)Small business concernIn this subsection, the term small business concern means a business concern that meets the requirements of section 3(a) of the Small Business Act (15 U.S.C. 632(a)) and the regulations promulgated under that section. 
(2)In generalIn the case of a first-time violation by a small business concern of a requirement regarding the collection of information by an agency, the head of such agency shall not impose a civil fine on the small business concern unless the head of the agency determines that— 
(A)the violation has the potential to cause serious harm to the public interest; 
(B)failure to impose a civil fine would impede or interfere with the detection of criminal activity; 
(C)the violation is a violation of an internal revenue law or a law concerning the assessment or collection of any tax, debt, revenue, or receipt; 
(D)the violation was not corrected on or before the date that is 6 months after the date of receipt by the small business concern of notification of the violation in writing from the agency; or 
(E)except as provided in paragraph (3), the violation presents a danger to the public health or safety. 
(3)Danger to public health or safety 
(A)In generalIn any case in which the head of an agency determines under paragraph (2)(E) that a violation presents a danger to the public health or safety, the head of the agency may, notwithstanding paragraph (2)(E), determine not to impose a civil fine on the small business concern if the violation is corrected not later than 24 hours after receipt by the small business owner of notification of the violation in writing. 
(B)ConsiderationsIn determining whether to provide a small business concern with 24 hours to correct a violation under subparagraph (A), the head of the agency shall take into account all of the facts and circumstances regarding the violation, including— 
(i)the nature and seriousness of the violation, including whether the violation is technical or inadvertent or involves willful or criminal conduct; 
(ii)whether the small business concern has made a good faith effort to comply with applicable laws and to remedy the violation within the shortest practicable period of time; and 
(iii)whether the small business concern has obtained a significant economic benefit from the violation. 
(C)Notice to congressIn any case in which the head of the agency imposes a civil fine on a small business concern for a violation that presents a danger to the public health or safety and does not provide the small business concern with 24 hours to correct the violation under subparagraph (A), the head of the agency shall notify Congress regarding such determination not later than the date that is 60 days after the date that the civil fine is imposed by the agency. 
(4)Limited to first-Time violations 
(A)In generalThis subsection shall not apply to any violation by a small business concern of a requirement regarding collection of information by an agency if such small business concern previously violated any requirement regarding collection of information by that agency. 
(B)Other agenciesFor purposes of making a determination under subparagraph (A), the head of an agency shall not take into account any violation of a requirement regarding collection of information by another agency.. 
 
